DETAILED ACTION
1.	Claims 1-12 of U.S. Application 17/031992 filed on September 25, 2020 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on September 25, 2020 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michishita et al (Michishita) (U.S. PGPub No. 20180069457).
Regarding claim 1, Michishita teaches (see fig. 1 below) a motor (¶ 16) comprising: 
a rotating portion (3) rotatable about a center axis that extends vertically; and a stationary portion (2) that rotatably supports the rotating portion (3) (¶ 17; ¶ 18); 
the stationary portion (2) including: a stator (21) facing at least a part of the rotating portion (3) in a radial direction (¶ 17; ¶ 18; ¶ 20); 
a circuit board (24) disposed axially below the stator (21) (¶ 20; ¶ 24); and 
a resin portion (25) covering at least a portion of the stator (21), and the circuit board (24) (¶ 20; ¶ 27); 
the stator (21) including a plurality of coils (213) disposed in a circumferential direction (¶ 20; ¶ 27); and 
the circuit board (24) including an axially upper surface mounted with an electric element (241, 242) disposed at least at one of positions including a position between two coils (213) of the plurality of coils (213), adjacent to each other in the circumferential direction, and a position below the coil (213) (in this case elements 241, 242 are positioned below coils 213, see fig. 1) (¶ 24).

    PNG
    media_image1.png
    664
    768
    media_image1.png
    Greyscale

Regarding claim 8/1, Michishita teaches (see fig. 1 above) the stator (21) includes a stator core (211) including teeth (42) around each of which a conductive wire defining the coil (213) is wound; the electric element (241) includes: a first region (see annotated fig. 1 above) that is radially inward of a radially outer end of the stator core (211); and a second region (see annotated fig. 1 above) that is radially outward of the radially outer end of the stator core (211); and the first region (see annotated fig. 1 above) has a larger area than the second region (see annotated fig. 1 above) in plan view from an axial direction (fig. 1; ¶ 20 to ¶ 24).
Regarding claim 9/8/1, Michishita teaches (see fig. 1 above) the electric element (241) is partially disposed below the coil (213); and the resin portion (25) between the first region (see annotated fig. 1 above) and the coil (213) in the axial direction has a maximum axial thickness larger than a maximum axial thickness of the resin portion (25) on the second region (see annotated fig. 1 above) (fig. 1; ¶ 20 to ¶ 24).
Regarding claim 10/9/8/1, Michishita teaches (see fig. 1 above) the resin portion (25) on the second region (see annotated fig. 1 above) includes an inclined portion (see annotated fig. 1 above) with an axial thickness decreasing radially outward (fig. 1; ¶ 20 to ¶ 24).
Regarding claim 11/1, Michishita teaches (see fig. 1 above) the rotating portion (3) includes: a rotor holder (32) including a side wall portion (322) radially outward of the stator (21); and a magnet (33) disposed on the side wall portion (322) (¶ 18 to ¶ 20).
Regarding claim 12/1, Michishita teaches (see fig. 1 above) a blower (Abstract, ¶ 16) comprising: the motor (1) according to claim 1; and an impeller (7) rotatable together with the rotating portion (3) (¶ 16; ¶ 30).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Michishita in view of Takada et al (Takada) (JP 2009278749, see English Machine Translation attached).
Regarding claim 2/1, Michishita teaches the device of claim 1 but does not explicitly teach at least a portion of a gate mark that is a mark of a gate at the time of molding the resin portion, is located within an angular range 38from one circumferential end of any one of two coils of the plurality of coils to the other circumferential end of the other of the two coils.
However, Takada teaches (see fig. 2 below) at least a portion of a gate mark (17) that is a mark of a gate at the time of molding the resin portion (12), is located within an angular range 38from one circumferential end of any one of two coils (2) of the plurality of coils to the other circumferential end of the other of the two coils (2) (page 6; Abstract) in order to improve bonding strength between the molded resin and the circuit board (Takada, page 6).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Michishita and provide at least a portion of a gate mark that is a mark of a gate at the time of molding the resin portion, is located within an angular range 38from one circumferential end of any one of two coils of the plurality of coils to the other circumferential end of the other of the two coils as taught by Takada in order to improve bonding strength between the molded resin and the circuit board (Takada, page 6).

    PNG
    media_image2.png
    626
    658
    media_image2.png
    Greyscale

Regarding claim 3/2/1, Michishita in view of Takada teaches the device of claim 2 but does not explicitly teach the gate mark overlaps any one of the two coils in the radial direction.
However, Takada further teaches (see fig. 2 above) the gate mark (17) overlaps any one of the two coils (2) in the radial direction (fig. 2; page 6; Abstract) in order to improve bonding strength between the molded resin and the circuit board (Takada, page 9).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Michishita in view of Takada and provide the gate mark overlaps any one of the two coils in the radial direction as further taught by Takada in order to improve bonding strength between the molded resin and the circuit board (Takada, page 6).
Regarding claim 4/2/1, Michishita in view of Takada teaches the device of claim 2 but does not explicitly teach the circuit board is located at an axial height position within a range from an axially upper end of the gate mark to an axially lower end of the gate mark.
However, Takada further teaches (see fig. 2 above) the circuit board (14) is located at an axial height position within a range from an axially upper end of the gate mark (17) to an axially lower end of the gate mark (17) (fig. 2; page 6; Abstract) in order to improve bonding strength between the molded resin and the circuit board (Takada, page 6).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Michishita in view of Takada and provide the circuit board is located at an axial height position within a range from an axially upper end of the gate mark to an axially lower end of the gate mark as further taught by Takada in order to improve bonding strength between the molded resin and the circuit board (Takada, page 6).
Regarding claim 5/4/2/1, Michishita in view of Takada teaches the device of claim 4 but does not explicitly teach at least a portion of the circuit board overlaps the gate mark in the radial direction.
However, Takada further teaches (see fig. 2 above) at least a portion of the circuit board (14) overlaps the gate mark (17) in the radial direction (fig. 2; page 6; Abstract) in order to improve bonding strength between the molded resin and the circuit board (Takada, page 6).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Michishita in view of Takada and provide at least a portion of the circuit board overlaps the gate mark in the radial direction as further taught by Takada in order to improve bonding strength between the molded resin and the circuit board (Takada, page 6).
9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Michishita in view of Tahara et al (Tahara) (U.S. PGPub No. 20190288582).
Regarding claim 7/1, Michishita teaches (see fig. 1 above) the electric element (241, 242) disposed between the two coils (213) in the circumferential direction (fig. 1; ¶ 20 to ¶ 24)
Michishita does not explicitly teach the electric element is a capacitor.
However, Tahara teaches the electric element is a capacitor (Abstract; ¶ 27) in order to reduce current fluctuation or ripple (Tahara, ¶ 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Michishita and provide the electric element is a capacitor as taught by Tahara in order to reduce current fluctuation or ripple (Tahara, ¶ 3).
Allowable Subject Matter
10.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Shimokawa (U.S. PGPub No. 20220166279) teaches a stator includes a stator core having a yoke extending in a circumferential direction about an axis and a tooth extending from the yoke toward the axis, an insulator having a winding portion surrounding the tooth, and a coil wound around the winding portion of the insulator. The winding portion of the insulator has a first end portion, a second end portion, and a side portion. The first end portion has a maximum thickness T1 in the direction of the axis, the second end portion has a maximum thickness T2 in the direction of the axis, and the side portion has a maximum thickness T3 in the circumferential direction. The maximum thicknesses T1, T2 and T3 satisfy T3<T1<T2. The insulator has a gate mark on the same side as the first end portion in the direction of the axis.
Aoi (U.S. PGPub No. 20180166942) teaches a stator unit included in a motor includes a base member, an armature, a circuit board, and a mold resin portion. The base member extends substantially perpendicularly to a vertically extending center axis. The armature and the circuit board are positioned above the base member. The circuit board is electrically connected to the armature. The mold resin portion covers the armature and the circuit board. In a process of forming the mold resin portion, the base member is firstly supported by a first mold.
Yoshida (U.S. PGPub No. 20150229192) teaches a method of separating a mold from another mold. A stator and a resin casing are taken out of the mold. Wall portions  are provided around teeth, and extend toward a side of the stator in axial direction. Inner end portions of the teeth protrude inward from inner surfaces of the wall portions. Molds comprise cylindrical surfaces in contact with inner end faces of the teeth, where one of the molds comprises wall supporting surfaces in contact with the inner surfaces. The supporting surfaces are positioned outside the cylindrical surfaces in radial direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834